Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse October 6, 2011 NYSE Euronext and Deutsche Boerse Statement on Statement of Objections New York, October 5, 2011 – Deutsche Boerse AG (XETRA:DB1) and NYSE Euronext (NYSE:NYX) today issued the following statement regarding the issuance of a Statement of Objections by the EU Competition Commission: We can confirm that we have received a Statement of Objections from the European Commission. The Statement of Objections is a normal step in a second phase merger procedure. It sets out a provisional position of the Commission and does not prejudge the final outcome of the case. We continue to strongly believe that our combination provides substantial capital and cost savings to users; advances the goal of a unified, liquid EU capital market for raising money and managing risk; and does not materially alter the competitive landscape. We have worked closely with the European Commission during this process, and we look forward to continuing our open and constructive discussions as we work to complete the transaction by the end of this year. Media Contacts: Deutsche Börse Rüdiger Assion, +49.69.211.15004 Frank Herkenhoff, +49.69.211.13480 NYSE Euronext Robert Rendine, +1.212.656.2180 Rich Adamonis, +1 . Caroline Nico, +33.1.49.27.10.74 NYSE Euronext Investor Relations Stephen Davidson, +1.212.656.2183 Important notice: Safe Harbour Statement In connection with the proposed business combination transaction between NYSE
